Citation Nr: 1113600	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-47 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with osteoarthritic changes.

2.  Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty from August 1975 to August 1978 and from November 1979 to May 1980.  The discharge from the second period of service was found to be of such nature as to represent a bar to VA benefits stemming from that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma and Wichita, Kansas Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The Wichita RO now has jurisdiction of the claims folder.

The Board notes that in his December 2009 substantive appeal the Veteran requested a hearing before a Member of the Board.  However, in a December 2009 statement, he withdrew such request.  Therefore, no Board hearing was held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in his Substantive Appeal received in December 2009, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran subsequently withdrew this request in a December 2009 letter.

However, in a January 2010 letter received at the Board prior to a decision being entered, the Veteran subsequently requested a "regional hearing/videoconference".  His representative has indicated that the Veteran wanted a DRO hearing.

It appears that whatever type hearing he ultimately desires, he wishes it to be at the Regional Office.

Additionally, the Board notes that the Veteran was previously represented by the Oklahoma Department of Veterans Affairs and is currently represented by The American Legion.  However, in his January 2010 letter, the Veteran indicated that his representative made the decision to send his file to Washington, DC without his consent.  He reported that he attempted to contact his representative "two dozen times or more with no results".  The Veteran indicated that he wanted a new hearing and to "remove POA".  The Board finds that based on the Veteran's January 2010 letter, remand is required to clarify his intentions as to representation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and clarify, his desires regarding his representation in this appeal.  Any appropriate documentation concerning such representation should be associated with the claims file, especially if he wants no representation or changes representatives.

2.  The RO should contact the Veteran to clarify the type of hearing he desires.  Then, the Veteran should be scheduled for a hearing before a Decision Review Officer (DRO), a Travel Board, or Videoconference hearing by the RO in accordance with applicable provisions.  The Veteran and his representative should be notified of the time and place to report.  If he no longer desires a hearing, the request should be withdrawn in writing to the RO, and the document should be associated with the claims folders.  The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


